NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0343n.06

                                        Case No. 14-5789
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                          May 08, 2015
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


DONALD CORLEY,                                      )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )
                                                    )
COMMONWEALTH INDUSTRIES, INC.                       )
CASH BALANCE PLAN;                                  )
                                                    )       ON APPEAL FROM THE UNITED
COMMONWEALTH INDUSTRIES, INC.;                      )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
and                                                 )       KENTUCKY
                                                    )
BENEFITS COMMITTEE FOR THE                          )
COMMONWEALTH INDUSTRIES, INC.                       )
CASH BALANCE PLAN                                   )
                                                    )
       Defendants-Appellees.                        )
                                                    )
____________________________________/               )


Before: MERRITT, BOGGS, and ROGERS, Circuit Judges.

       MERRITT, Circuit Judge. Throughout this ERISA litigation, Plaintiff Donald Corley

has repeatedly argued that the plain language of his pension-benefits Plan entitles him to a larger

lump-sum pension payment than he actually received. This appeal is the second time this case

has been before our court on this issue. See Fallin v. Commonwealth Indus., Inc., 695 F.3d 512

(6th Cir. 2012). In the first appeal, we held that the Benefits Committee’s interpretation of the
Case No. 14-5789, Corley v. Commonwealth Indus. et al.


Plan’s terms was not arbitrary or capricious. See id. at 516. Corley fully briefed this issue then,

and it is precisely the same argument he raises now. Because we squarely decided the issue in

the first appeal, we hold that the law of the case doctrine precludes us from reconsidering it. See

Vander Boegh v. EnergySolutions, Inc., 772 F.3d 1056, 1071 (6th Cir. 2014). Accordingly, the

judgment of the district court is AFFIRMED.




                                               -2-